872 F.2d 417Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Delbert HANSHEW, Petitioner,v.ROYAL COAL COMPANY, Director, Office of Workers'Compensation Programs, Respondents.
No. 88-2922.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 10, 1989.Decided March 9, 1989.

Delbert Hanshew, petitioner pro se.
Elizabeth Hopkins and Barbara J. Johnson, U.S. Department of Labor, for respondent Director, Office of Workers' Compensation Programs.
Before ERVIN, Chief Judge, MURNAGHAN, Circuit Judge, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Delbert Hanshew appeals from the Benefits Review Board's decision and order affirming the administrative law judge's order granting summary judgment denying a black lung claim.  Our review of the record and the Board's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the Benefits Review Board.  Hanshew v. Director, OWCP, No. 87-3345-BLA (July 28, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The Director contends that the claimant was improperly denied a hearing by the administrative law judge's sua sponte initiation of summary proceedings, and was denied full evidentiary development of his claim by the administrative law judge's requirement that the parties exchange and submit evidence at least forty days before the hearing.  Because no party demonstrated any prejudice resulting from these challenged deviations from the regulations governing the procedures for submission of evidence and summary judgment, any error by the administrative law judge was harmless